Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the blocks in figures 1-3, 6 and 8 do not include descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4-11, 13-18 and 20 are objected to because of the following informalities:
In claim 4, lines 2 and 3; claim 5, line 5; claim 6, line 4; claim 11, lines 2-3; claim 13, lines 10 and 15; claim 16, lines 2 and 3; claim 17, line 5; claim 18, line 4; claim 20, lines 2-3, the claimed limitation “the first protocol steps” should be corrected to “the plurality of first protocol steps”.
In claim 5, line 6; claim 6, line 5; claim 17, line 6; claim 18, line 5, the claimed limitation “the second protocol steps” should be corrected to “the plurality of second protocol steps”.
In claim 7, lines 1-3, the claimed limitation “wherein each of the first protocol steps of the the plurality of first protocol steps” should be corrected to “wherein each of the plurality of first protocol steps”.
In claim 7, line 8; claim 8, lines 1-2, the claimed limitation “wherein the second determining” should be corrected to “wherein the secondly determining”.
In claim 8, line 8, the claimed limitation “the parameter pairs” should be corrected to “the parameter pair”.
In claim 9, lines 1-3, the claimed limitation “wherein the first protocol steps, of the plurality of first protocol steps” should be corrected to “wherein the plurality of first protocol steps”.
In claim 9, lines 4-5, the claimed limitation “wherein each first scan protocol step” should be corrected to “wherein each of the first scan protocol steps”.
is retained” should be corrected to “the plurality of subordinate first reconstruction protocol steps are retained”.
In claim 14, line 4; claim 15, line 3, the claimed limitation “the method” should be corrected to “the computer-implemented method”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, lines 2-3, the claimed limitation “the subordination structure” lacks of antecedent basis.
In claim 11, line 2; claim 20, line 2, the claimed limitation “those arrangements" is ambiguous.  It is not clear which arrangements the pronoun “those” refers to. 
In claim 12, lines 1-2, the claimed limitation “the second protocol steps” lacks of antecedent basis.


Allowable Subject Matter
Claims 1-3 and 19 are allowed.
Claims 4-18 and 20 would be allowable if the objection and/or the 112 rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts of record  Keil et al (US 2018/0068070), Hsieh et al (US 2018/0330818) and Vosniak et al (US 2012/0271840) fail to disclose or render obvious, at least, among other limitations,  “firstly determining a plurality of arrangements of the plurality of first protocol steps, wherein pairs of the plurality of arrangements vary; secondly determining a plurality of comparison values, wherein each of comparison values, of the plurality of comparison values, is based on a comparison of the second protocol with one of the plurality of arrangements of the plurality of first protocol steps; thirdly determining an agreement value based upon the plurality of comparison values; and provisioning the agreement value” among other claim limitations as recited in claim 1 and similarly recited in claim 13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2454